DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 4 – 6, 11, 12, 14, and 16 – 20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 4, the Specification fails to provide support for touch electrode blocks that have the combined features of Claims 1 and 4. In other words, the embodiments of Figures 6 and 7 have been merged via amendment to Claim 1 where the Specification does not describe such a combination. 
Regarding Claim 5, the Specification fails to provide support for touch electrode blocks that have the combined features of Claims 1 and 5. In other words, the 
Regarding Claim 6, the Specification fails to provide support for touch electrode blocks that have the combined features of Claims 1, 5, and 6. In other words, the embodiments of Figures 6, 8, and 9 have been merged via amendment to Claim 1 where the Specification does not describe such a combination. 
Regarding Claim 11, the Specification fails to provide support for touch electrode blocks that have the combined features of Claims 1 and 11. In other words, the embodiments of Figures 6 and 7 have been merged via amendment to Claim 11 where the Specification does not describe such a combination. Note that Claims 12, 14, and 18 – 20 fall rejected with Claim 11 due to dependency.
Regarding Claim 16, the Specification fails to provide support for touch electrode blocks that have the combined features of Claims 1 and 16. In other words, the embodiments of Figures 6, 7, and 8 have been merged via amendment to Claims 1 and 11 where the Specification does not describe such a combination. 
Regarding Claim 17, the Specification fails to provide support for touch electrode blocks that have the combined features of Claims 1, 16, and 17. In other words, the embodiments of Figures 6, 7, 8, and 9 have been merged via amendment to Claims 1 and 11 where the Specification does not describe such a combination. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding Claim 14, notice that the limitations of Claim 14 are provided via the recent amendment to Claim 1 at Lines 16 – 21 of Claim 1 (from which Claim 14 depends), such that Claim 14 fails to further limit the claimed subject matter of Claims 1 and 11.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
	Claims 1 and 7 – 10 are allowable over the prior art of record for the reasoning set forth in the prosecution history.

Response to Applicants Amendment and Arguments
	Applicants amendments and arguments filed March 16, 2022 have been fully considered.
First, the rejections of Claims 1 and 7 – 8 under 35 U.S.C. 102(a)(1) as set forth in the Office Action mailed December 20, 2021 have been overcome via the amendment to Claim 1.
	Second, the Examiner disagrees that - - No new matter has been added - - (REMARKS, Page 6, Lines 4 – 5 (Line reference made by all written lines including headings and excluding blank lines)). The Examiner disagrees because of the reasoning 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M BUTCHER whose telephone number is (571)270-5575.  The examiner can normally be reached on Monday – Friday from 6:30 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached at (571) 272 - 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRIAN M BUTCHER/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        March 25, 2022